DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/23/2021 Applicant cancelled claims 4 and 6 and amended claims 1-3, 5 and 7, and added the new claims 16-19. Claims 1-3, 5, and 7-19 are pending; claims 8-15 remain withdrawn for reasons of record. Claims 1-3, 5, 7, and 16-19 are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 2-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

New and maintained claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7 remain and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record. 
The amended claims are drawn to a genus of methods of preventing or treating a disease encompassing administering an inhibitor of an interaction between Helicobacter pylori HopQ and a member of the carcinoembryonic antigen-related cell adhesion molecule (CEACAM) family, selected from the group consisting of:
(a) (poly-) peptide ligands or peptidomimetic ligands binding to H. pylori HopQ:
(b) nucleic acid molecules encoding the (poly-) peptide ligands of (a);
(c) nucleic acid ligands binding to an extracellular domain of H. pylori HopQ;
(g) small molecules binding to an extracellular domain of H. pylori HopQ wherein the extracellular domain of H. pylori HopQ is the insertion domain, loop A, loop B, loop C or loop D of H. pylori HopQ, and wherein loop A is located between helix H3 and strand S1 of H. pylori HopQ, loop B is located between strand S2 and helix H4 of H. pylori HopQ, loop C is located between helix H5 and helix H6 of H. pylori HopQ; and loop D is located between helix H7 and helix H8 of H. pylori HopQ. The (poly-) peptide ligands are selected from the group consisting of antibodies, H. pylori HopQ; the nucleic acid ligands are selected from the group consisting of DNA aptamers, RNA aptamers and XNA aptamers; and/or the inhibitory nucleic acid molecules are selected from the group consisting of siRNAs, shRNAs, miRNAs and antisense DNA or RNA molecules.
Fulfillment of the written description for a claimed genus may be shown by sufficient description of a representative number of species. Applicant presents examples of anti-CEACAM1 and HopQ-antiserum as well as HopQ-derived fragment reducing CagA translocation resulting from HopQ-CEACAM binding. Based on the specification one of ordinary skill in the art would be able to identify fragments as well as existing antibodies and antibody derivatives usable in the invention. However, the use of small molecules, DNA, RNA or XNA aptamers, and siRNAs, shRNAs, miRNAs and antisense DNA or RNA molecules capable of inhibiting and of the HopQ-CEACAM interaction are not disclosed and do not appear to be known in the art and thus Applicant is not considered to be in possession of the full scope of claim 1. Also, the invention claims prevention of a disease. However, the phrase "preventing a disorder", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with the inhibitors claimed.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal.  There is no support for the prevention of any disorder or disease, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art.


Claims 1-3, 5, 7 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment or prevention of a disorder associated with H. pylori by administering an inhibitory antibody or a peptide ligand that inhibits the interaction between HopQ and CEACAM family member, does not reasonably provide enablement for prevention of a disease or treatment with other type of inhibitors of the interaction mentioned above. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of 
The claims are drawn to a genus of methods of preventing or treating a disease encompassing administering an inhibitor of an interaction between Helicobacter pylori HopQ and a member of the carcinoembryonic antigen-related cell adhesion molecule (CEACAM) family, selected from the group consisting of:
(a) (poly-) peptide ligands or peptidomimetic ligands binding to H. pylori HopQ:
(b) nucleic acid molecules encoding the (poly-) peptide ligands of (a);
(c) nucleic acid ligands binding to an extracellular domain of H. pylori HopQ;
(g) small molecules binding to an extracellular domain of H. pylori HopQ wherein the extracellular domain of H. pylori HopQ is the insertion domain, loop A, loop B, loop C or loop D of H. pylori HopQ, and wherein loop A is located between helix H3 and strand S1 of H. pylori HopQ, loop B is located between strand S2 and helix H4 of H. pylori HopQ, loop C is located between helix H5 and helix H6 of H. pylori HopQ; and loop D is located between helix H7 and helix H8 of H. pylori HopQ. The (poly-) peptide ligands are selected from the group consisting of
antibodies, antibody derivatives, and soluble fragments of the member of the CEACAM family or of H. pylori HopQ; the nucleic acid ligands are selected from the group consisting of DNA aptamers, RNA aptamers and XNA aptamers; and/or the inhibitory nucleic acid molecules are selected from the group consisting of siRNAs, shRNAs, miRNAs and antisense DNA or RNA molecules.

H. pylori caused disease. Thus, the use of this inhibitors would yield extremely unpredictable results. In order to practice the invention in its full scope, a person of ordinary skill in the art would have to perform a vast amount of experimentation using structurally undescribed and tested compounds with an unpredictable result. Such amount of experimentation is considered undue and thus the Application is considered enabled for treatment of a disorder associated with H. pylori by administering an inhibitory antibody or a peptide ligand that inhibits the interaction between HopQ and CEACAM family member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7 remain and 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten in view of Testerman et al. (both cited in the previous Office action) for reasons of record.

Holsten teaches that H. pylori is a bacterium that can lead to severe diseases like gastric ulcer or gastric cancer Holsten further discloses that HopQ binds membrane bound members of the Carcinoembryonic Antigen-related Cell Adhesion Molecule family (CEACAMs- CEACAM 1, 3, 5, and 6)). Further it is disclosed that besides adhesion, the 
Holsten does not disclose administration of HopQ/CEACAM inhibitor binding to treat a disease or disorder caused by or associated with H. pylori.
Testerman teaches that adherence of H. pylori to the gastric epithelium is a crucial initial step in colonization, as nonadhering bacteria would be washed away during peristalsis-mediated flushing of the stomach, and further teaches that therapeutic approaches to inhibit adherence may thus prevent colonization and disease through the eradication of H. pylori. Testerman further teaches that antibodies to proteins involved in adherence can block adherence of H. pylori. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the disclosure of Holsten, which teaches CEACAM/HopQ-mediated H. pylori adherence and the role of the CagA cytotoxin in triggering a H. Pylori related disease, by administering an antibody to CEACAM or HopQ that inhibits their adherent binding and thereby treat or prevent H. pylori-associated disease, in view of Testerman's teaching of the therapeutic strategy of inhibiting adherence to prevent colonization and disease through the eradication of H. pylori, in further view of Testerman's teaching that 
A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
On pages 9-10 of the remarks Applicant argues that: “The presently claimed subject-matter is not suggested by Holsten, which does not aim to inhibit H. pylori, and does not disclose or suggest the extracellular domains of H. pylori HopQ, as specified in claim 1. Therefore, one of ordinary skill in the art would not find any teaching or suggestion in Holsten as to which specific regions of HopQ should be identified for determining a drug candidate.”
Further, Applicant argues:  “Even if one of ordinary skill in the art were motivated to combine the teaching of Testerman with Holsten, the result would not be the subject matter of claim 1 as presently amended because the combination of teachings would not lead to a method for preventing or treating a disease or disorder caused or associated with H. pylori with the specified inhibitors to the specified HopQ binding domains. At most, the skilled person would test therapeutic approaches with the "promising candidate adherence antagonists" of Table 2 (Testerman, p. 54) or an antibody against CAECAM or HopQ as disclosed by Holsten. However, such a combination fails to teach or suggest the specified inhibitors of the specified binding  HopQ and CEA CAM of presently amended claim 1. Consequently, the effect reached by amended claim 1, which is the highly specific blocking of the binding interface between HopQ and CEACAM, is not taught or suggested by the limited and generic disclosures of Holston and Testerman.”
The arguments were carefully considered but not found persuasive because, when claims are interpreted under the broadest reasonable interpretation, because that polypeptide that binds the extracellular domain of HopQ reads on an antibody against HopQ. Thus, a person of ordinary skill in the art would have had no problem to recognize that importance of the interaction between HopQ and CEACAMs for triggering H. Pylori associated diseases and try to inhibit this interaction with antibodies known in the art.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please consider the scope of enablement rejection when rewriting this claim for further consideration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647